Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Reasons for Allowance 
2.         The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “the first and second information processing resource elements being among a plurality of information processing resource elements included in an information processing apparatus, 
        allocate the input/output-data-transmission/reception-process to the second information processing resource element and excluding the second information processing resource element, of the plurality of information processing resource elements, from a new allocation destination of a process including an access request to the input/output device.” in combination with other recited elements in independent claim 1. 

3.       Asahara et al. (US Patent Application Pub. No: 20140188451 A1), the closest prior art of record, teaches a server has a model creation unit that create nodes representing constituent devices of network connected together by arms and bandwidths available for communication are set as restrictions imposed on arms to form network model. Asahara discloses the total amount of data to be received per unit time by processing servers indicated by collection of processing server identifiers is set to maximum. Asahara suggests an optimal arrangement-calculating unit is arranged to generate data-flow information which shows data flow volume of path of process server 
        allocate the input/output-data-transmission/reception-process to the second information processing resource element and excluding the second information processing resource element, of the plurality of information processing resource elements, from a new allocation destination of a process including an access request to the input/output device.”.
  
4.      Sahara et al. (US Patent Application Pub. No: 20050108450 A1) teaches a path selection management unit manages configuration of blocks into which logical unit is divided, and assigns logical paths to each block. Sahara discloses an input/output (I/O) request allocation unit allocates data I/O requests to be transmitted to storage equipment, to the logical paths. Sahara suggests the I/O processing units transmit data I/O requests through the logical paths according to the determined allocation. However, Sahara doesn’t teach “the first and second information processing resource elements being among a plurality of information processing resource elements included in an information processing apparatus, 
        allocate the input/output-data-transmission/reception-process to the second information processing resource element and excluding the second information processing resource element, of the plurality of information processing resource 
5.      Independent claims 9 and 10 recites limitations similar to those noted above for independent claim 1, are considered allowable for the same reasons noted above for claim 1.

6.     Dependent claims 2-6 recites limitations similar to those noted above for independent claims 1,9 and 10 are considered allowable for the same reasons noted above for claims 1,9 and 10.
                              Conclusion
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
        Sakai (US Patent Application Pub. No: 20160266933 A1) teaches an apparatus has a thread management unit which stores an identifier of the generated thread. Sakai disclose an allocation unit allocates specific processor-core whose the thread identification program is fixed in a predetermined operation state. Sakai suggests a unit releases the fixed allocation to the specific processor-core of the thread of the identifier managed by the thread management unit when it detects that the predetermined operation state is eliminated. 

        MIYOSHI (US Patent Application Pub. No: 20120159101 A1) teaches a device has a virtual machine implementing unit implementing a virtual machine using hardware resources. MIYOSHI discloses a detecting unit detects the data that is directly transferred from an input/output device to a memory area allocated to the machine. MIYOSHI suggests a registering unit generates update information about change in the memory area using the detected data when the detected data satisfies a predetermined condition, and stores the information in a storing unit. MIYOSHI further discloses an outputting unit outputs the update information stored in the storing unit.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181